             I   FISHER &PHILLIPS LLP
                 SCOTT M. MAHONEY,ESQ.
             2
                 Nevada Bar No. 1099
             3
                 300 S. Fourth Street
                 Suite 1500
             4   Las Vegas, NV 89101
                 Telephone: (702)252-3131
             5   E-Mail Address: smahone~nfisher~hilli~s.com
                 Attorneys for Defendants
             6
                 Ladah Law Firm and Ramzy Ladah
             7
                                         UNITED STATES DISTRICT COURT
             8
                                                 DISTRICT OF NEVADA
             9
                 DEBORAH CARROLL,an individual;                  ) Case No. 2:18-cv-00960-JCM-BNW
            10
                                           Plaintiff,               STIPULATION AND ORDER TO
            >>                                                      EXTEND DISPOSITIVE
  0                                                                 MOTION DEADLINE
  o         12
~
~ ~o
                                                                       (THIRD REQUEST)
   .°' rn   13   LADAH LAW FIRM PLLC; and RAMZY
    ~~           LADAH;
~~
   a~ ~     l4
~, v~ z                                   Defendants.
~~t .~ ~;   IS
"~ ~ CA
~ LL" ~     16
   ~;                    The parties, by and through their respective counsel, hereby stipulate to extend
  o .-~
~ o         ~~
                 the dispositive motion deadline in this case to July 19, 2019. This is the first request for
            18
                 this extension since the official close of discovery, although two prior requests were
            19
                 included in more general extensions of scheduling order deadlines.
            20
                         The extension is requested because the parties are still in the process of
            2i
                 supplementing prior discovery responses and discussing disputes regarding the same.
            22
                 Additionally, the parties have agreed amongst themselves that certain depositions
            23
                 noticed and scheduled to occur within the discovery deadline would be completed
            24
                 thereafter based on new settlement discussions and scheduling issues of certain
            25
                 witnesses (at least one of whom has obtained counsel), and transcripts need to be
            26

            27

            28


                 FPDOCS 35433438.1
 1   'received before any dispositive motion can be finalized.
 2     KEMP & KEMP                                  FISHER & PHILLI~I~

 3

 4
       By: /s/ James P. Kemp,Esq.                   By:      cott M. Mahoney, Esq.
          7435 W. Azure Dr.                            300 South Fourth Street
 5        Suite 110                                    Suite 1500
          Las Vegas, Nevada 89130                      Las Vegas, Nevada 89101
 6        Attorneys for Plaintiff                      Attorneys for Defendants
 7

 8
                                           IT IS SO ORDERED:
 9

10
                                           UNITED STATES MAGISTRATE JUDGE
~1
                                           Dated:    May 22, 2019
12

l3

14

is
16



1/



18

19

20

21

22

23

24

25

26

27

28

                                                    -2-
     FPDOCS 35433438.1
